Howell, Judge,
delivered the opinion of the court.
Plaintiff, a citizen and resident of the Philippines, brings this suit to recover the value of supplies and money, estimated to total $250,000, belonging to plaintiff and requisitioned by units of Hunters K.OTC Guerrillas, a recognized guerrilla band, during the period of the Japanese occupation of the Philippines. Plaintiff’s claim was denied by the Army Claims Service.
Plaintiff’s petition was filed in this court on December 30,1952 and defendant has filed a motion to dismiss on the ground that the claim is barred by the statute of limitations, not having been filed within six years of September 2, 1945. Marcos v. United States, 122 C. Cls. 641.
Plaintiff urges that inasmuch as his claim was filed within six years of December 31, 1946, the date of the President’s Proclamation of the end of hostilities of World War II, his petition is timely. This same contention was considered in our decision this day issued in the case of Alfredo C. Sese v. United States, ante, p. 526, and decided adversely to plaintiff therein. Accordingly, plaintiff’s petition is dismissed.
It is so ordered.
Madden, Judge; Whitaker, Judge; Littleton, Judge; and Jones, Chief Judge, concur.